                          UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                 LAFAYETTE DIVISION

     UNITED STATES OF AMERICA                   :   DOCKET NO. 6:18-185-3


     VS.                                        :   JUDGE ZAINEY


     KIANA LEWIS                                :   MAGISTRATE JUDGE HANNA


                                RULING AND REASONS

           Before the Court is “Defendant’s Appeal of Magistrate Judge’s Order Denying

Motion to Reopen Detention Hearing” (Doc. 80), wherein Defendant Kiana Lewis

moves the Court pursuant to 18 U.S.C. § 3145 (c) to vacate the Magistrate Judge’s

Memorandum Order (Doc. 66) denying Defendant’s Motion to Reopen Detention

Hearing (Doc. 62). For the following reasons, the Appeal is DENIED.

           Defendant Kiana Lewis was charged in two separate indictments in drug

trafficking operations; Docket No. 18-CR-00185 (Felton Indictment) and Docket No.

18-CR-00186 (White Indictment). At her Felton Indictment detention hearing, the

Magistrate Judge found that Lewis had failed to rebut the presumption of detention,

and she was detained pending trial. 1 The Court reasoned that: (1) the weight of the

evidence against Lewis was strong; (2) she is subject to a lengthy period of

incarceration if convicted; (3) her prior criminal history; (4) the fact that Lewis

participated in criminal activity while on probation, parole or supervision; and (6) her


1
    Doc. 25.

                                            1
lack of stable employment. 2

        On September 26, 2018, Lewis filed a Motion to Reopen her detention hearing

based on “newly discovered” evidence. 3 On October 29, 2018, the Magistrate Judge

denied the Motion to Reopen. 4 After reviewing the affidavits of Vonquilia Woods and

Twinkle Woods, the Magistrate Judge found that in her motion, Lewis had

misrepresented the testimony presented during the initial detention hearing

concerning Lewis’ prior knowledge of a package or delivery. The Magistrate Judge

further concluded that even if the Court were to assume the veracity of the two

affidavits submitted by Lewis as “newly discovered evidence”, Lewis had nevertheless

failed to rebut the presumption in favor of detention.

        Pursuant to 18 U.S.C. § 3145, a district judge reviews a decision regarding

pretrial detention made by a magistrate judge de novo. United States v. Fortna, 769

F.2d 243, 249 (5th Cir. 1985). When undertaking a de novo review, the district court

makes an independent determination of whether pretrial detention is appropriate

and of any conditions of release. Id. at 249-50. The court’s review of the record

developed before the magistrate judge is an appropriate procedure to comply with

that obligation. See e.g., United States v. Farguson, 721 F.Supp. 128, 129 n.1 (N.D.

Tex. 1989).

        In order to reopen a detention hearing, the defense must demonstrate that he

has newly discovered evidence that has a material bearing on the issue of whether



2
  Doc. 25.
3
  Doc. 62.
4
  Doc. 66.

                                          2
there are conditions of release that will reasonably assure the safety of the

community. United States v. Posada Carriles, 481 F.Supp.2d 792, 795 (W.D. Texas

2007) citing United States v. Cisneros, 328 F.3d 610, 614 (5th Cir. 2003).

           The undersigned has reviewed the record de novo and agrees with the

Magistrate Judge’s ruling denying the Motion to Reopen the detention hearing.

According to the Pre-Trial Services Report, the Probation Officer recommended

detention based on Lewis’ risk of non-appearance due to her past criminal activity

while under supervision and her criminal history. 5 Furthermore, the Report noted

that Lewis posed a risk of danger because of the nature of the criminal offense, her

prior arrests and convictions, her criminal activity while under supervision, and a

pattern of similar criminal activity history. Accordingly, it is

           ORDERED that the Appeal of the Magistrate Decision is hereby DENIED.

           THUS DONE AND SIGNED in New Orleans, Louisiana on this 4th day of

January, 2019.

                                                ___________________________________
                                                JAY C. ZAINEY
                                                UNITED STATES DISTRICT JUDGE




5
    Pre-Trial Services Report, p.4.

                                            3
